FIFTH DIVISION
                               PHIPPS, P. J.,
                        DILLARD and PETERSON, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     April 20, 2016




In the Court of Appeals of Georgia
 A16A0678. JOHNSON v. THE STATE.                                             PE-025C

      PETERSON, Judge.

      Tyrone Johnson, convicted of trafficking in cocaine and possession of cocaine

with intent to distribute, appeals from the denial of his motion for new trial and

argues that the trial court erred in denying his motion to suppress evidence seized

pursuant to a search warrant. Johnson argues that the magistrate lacked probable

cause to issue the search warrant because the supporting affidavit did not show that

a confidential informant’s statements were independently corroborated. We conclude

that the information contained in the search warrant affidavit provided the magistrate

with probable cause to issue the search warrant and, therefore, affirm the denial of

Johnson’s motion to suppress.
      In reviewing the trial court’s grant or denial of a motion to suppress, we will

not disturb its findings “if there is any evidence to support them; all relevant evidence

of record, including evidence introduced at trial, as well as evidence introduced at the

motion to suppress hearing, may be considered.” Pittman v. State, 286 Ga. App. 415,

416 (650 SE2d 302) (2007) (citation and footnote omitted). The trial court’s

application of the law is subject to de novo review. State v. Palmer, 285 Ga. 75, 78

(673 SE2d 237) (2009) (citation omitted).

      The record shows that Agent Jones, a narcotics officer with the Bartow County

Sheriff’s Office, applied for a warrant to search a residence belonging to Johnson’s

brother, Dolphus. In support of his application, Agent Jones submitted an affidavit

swearing that a confidential informant (CI) had recently contacted him and stated that

the CI could purchase cocaine from a black male known as “Bigz” at the residence.

Agent Jones stated that he was familiar with the name “Bigz” based on a prior

investigation, and he presented a picture of Dolphus to the CI, who confirmed that

Dolphus was “Bigz.” Agent Jones also stated that he directed the CI to make a

controlled purchase of $200 of crack cocaine at Dolphus’s residence, and the CI was

kept under constant surveillance except for the three minutes he was inside the house.

Agent Jones averred that, after the CI left the residence, officers searched him and

                                           2
found an amount of cocaine consistent with the amount of money police had provided

him. Agent Jones further stated that a member of the narcotics team was able to

confirm that Dolphus was at the residence during the controlled buy, and the CI

reported that he bought the cocaine from Bigz. Based on Agent Jones’ affidavit, the

magistrate issued a warrant to search Dolphus’ residence.

      A few hours after the controlled drug buy, Agent Jones and other narcotics

officers returned to the residence to execute the warrant, finding no one home at the

time. During a search of the residence, the officers found two sets of digital scales

containing visible residue that appeared to be cocaine, mail addressed to Dolphus and

Johnson, and over $1,100 in cash, some of which was money that had been used in

the controlled drug buy. The narcotics officers saw a vehicle matching one that was

seen previously at the residence drive by the house and park a short distance away.

Agent Jones approached the vehicle, observed that Johnson and Dolphus were inside,

and ordered the men out of the vehicle. During a search of the men, narcotics officers

recovered two bags of cocaine, one from each, together weighing over 87 grams and

a sample of which had a purity of 63.4 percent.

      Johnson moved to suppress the evidence, arguing, among other things, that

Agent Jones’ affidavit did not include any information concerning the CI’s reliability.

                                          3
Following a hearing, the trial court denied Johnson’s motion to suppress because the

CI’s reliability was corroborated by the controlled drug buy and this information

provided the magistrate with probable cause to issue the search warrant.

      On appeal, Johnson argues that the trial court erred in denying his motion to

suppress because Agent Jones’ affidavit lacked any information by which the

magistrate could evaluate the CI’s credibility or reliability, and the CI’s statements

were not independently corroborated. Johnson’s claim is without merit.

      A judicial officer may issue a search warrant only if sufficient facts are shown

to establish probable cause that a crime is being or has been committed. OCGA §

17-5-21(a).

      The magistrate’s task in determining if probable cause exists to issue a
      search warrant is simply to make a practical, common-sense decision
      whether, given all the circumstances set forth in the affidavit before him,
      including the “veracity” and “basis of knowledge” of persons supplying
      hearsay information, there is a fair probability that contraband or
      evidence of a crime will be found in a particular place.


Palmer, 285 Ga. at 77 (citations omitted). Like the trial court, we must give

substantial deference to the magistrate’s decision to issue the warrant. Id. In

reviewing the search warrant, we consider the totality of the circumstances to


                                          4
determine whether the magistrate had a substantial basis for concluding that probable

cause existed to issue the search warrant. Id. at 78.

      Here, Agent Jones stated in his affidavit that the CI had contacted him,

informed him he could buy cocaine from Bigz, and confirmed that Bigz was Dolphus

based on a photograph presented by the agent. Agent Jones’ affidavit also described

that the CI was kept under constant surveillance during the controlled drug buy at

Dolphus’ residence, except for the three minutes he was inside the house. Although

Johnson is correct that Agent Jones’ affidavit contains no information concerning the

CI’s reliability and credibility, the controlled drug buy conducted under Agent Jones’

observation, by itself, was sufficient to establish probable cause. See Brown v. State,

244. Ga. App. 440, 441-42 (1) (535 SE2d 785) (2000).

      Johnson’s focus on the fact that narcotics officers did not actually see or hear

the CI complete the controlled drug buy is misplaced. Probable cause to issue a search

warrant does not require certainty that an offense was committed, but merely a fair

probability that contraband or evidence of a crime will be found at a particular place.

See State v. Stephens, 252 Ga. 181, 183 (311 SE2d 823) (1984). The controlled drug

buy established more than fair probability that evidence of drug offenses would be

found at Dolphus’ residence, and thus the magistrate was presented with probable

                                          5
cause to issue the search warrant. Accordingly, we affirm the trial court’s denial of

Johnson’s motion to suppress.



      Judgment affirmed. Phipps, P. J., and Dillard, J., concur.




                                         6